                Case 2:18-cr-00016-TSZ Document 508 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                           Plaintiff,
                                                      CR18-16 TSZ
 9         v.
                                                      MINUTE ORDER
10    CLYDE McKNIGHT,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed the declaration of Gilbert H. Levy, docket no. 506, and
14
   the declaration of S. Kate Vaughan, docket no. 507, concerning the cell phone belonging
   to Confidential Source 1 (“CS-1”), the Court ORDERS that the Government is not
15
   required to produce CS-1’s cell phone number to the defense, but the Government shall
   attempt to obtain location data relating to such cell phone for the period of September 19-
16
   20, 2017. If location data is unavailable, the Government shall provide to defense
   counsel written proof from the service provider of such unavailability. If location data is
17
   available, the Government shall show cause, by filing an appropriate brief and/or
   declaration, why such information should not be disclosed to defendant.
18
           (2)    Within seven (7) days of the date of this Minute Order, the Government
19 shall show cause why it should not be required to disclose the following items: (a) any
   text messages between CS-1 and members of the task force involved in this investigation;
20 and (b) any drafts of the affidavits submitted in connection with warrant applications in
   this matter by United States Drug Enforcement Administration Special Agent Kevin
21 Palermo. If no such text messages and/or drafts exist, the Government shall file a
   declaration indicating that it has performed a thorough search and found no such items.
22

23

     MINUTE ORDER - 1
            Case 2:18-cr-00016-TSZ Document 508 Filed 07/08/20 Page 2 of 2



 1         (3)    Within seven (7) days of the date of this Minute Order, defense counsel
   shall indicate whether he can arrange for defendant to view the pole camera video at issue
 2 via a web-based platform, which would be compatible with the pandemic protocols in
   place at the Federal Detention Center in SeaTac, for example, through screen-sharing on
 3 WebEx or Zoom.

 4         (4)   The Court SETS a telephonic conference with counsel for July 21, 2020, at
   10:00 a.m., to discuss the issues identified in Paragraphs 2 and 3, above, as well as the
 5 remaining discovery disputes identified in counsel’s declaration dated July 1, 2020,
   docket no. 506, namely (a) disclosure of any reports concerning investigations conducted
 6 by Detective Simon Edison on September 19 and 20, 2017, and (b) compelling a search
   of the Combined DNA Index System with respect to samples recovered from the firearms
 7 at issue. Counsel will be provided conference call instructions via email. Defendant’s
   presence is not required, and no arrangements will be made for his participation.
 8
           (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record.
           Dated this 7th day of July, 2020.
10

11                                                  William M. McCool
                                                    Clerk
12
                                                    s/Karen Dews
13                                                  Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
